Title: To James Madison from Daniel Cooledge, 20 February 1815
From: Cooledge, Daniel
To: Madison, James


                    
                        
                            Respected friend
                        
                        Concord N.H. 2d Mo. 20. 1815.
                    
                    With much joy and thankfulness to the President of the universe, I congratulate thee on the happy issue and dispersion of the cloud that has so long darkened our borders.
                    Long mayest thou live, and thy reign be prosperous, and that judgement, discermment [sic] and integrity, which has so wonderfully, in this late instance, preserved us as a nation, be thy companions to thy grave. With lasting Esteem Thy friend,
                    
                        D. Cooledge
                    
                